Locher, J.,
dissenting. I too, like Justice Holmes, am troubled by the cavalier and convenient disregard with which the majority in its opinion treats the time-honored judicial doctrine of stare decisis. I am more chagrined, though, by the tortured route which the court has followed in making its determination.
*106The majority boasts that its decision, reached through the abrogation of the common-law doctrine of contributory negligence, will deliver us, at least in this instance, from “[t]he definitional mire of procedural versus substantive” statutory distinctions. This much feared morass only poses an obstacle, however, for those unfamiliar with its readily distinguishable contours. Indeed, the very nature of R.C. 2315.19 not only mandates that this procedural-substantive dichotomy be addressed, but also precludes this court from obviating the doctrine of contributory negligence and applying the doctrine of comparative negligence to any causes of action arising before the effective date of the statute, i.e., June 20, 1980.
No one disputes that a statute may only be applied to causes occurring before its effective date if such statute affects procedural, rather than substantive, rights. That R.C. 2315.19 modifies the substantive rights of parties to a negligence action, and, thus, may properly be applied only to causes accruing on or after June 20, 1980, may be inferred from observing the fundamental reordering the statute works in such parties’ legal relationships. As I stated in writing for the majority of this court less than a year ago:
“* * * Where before [the application of comparative negligence] a defendant was shielded from liability by plaintiff’s contributory negligence, this defendant no longer enjoys such protection. Where before a plaintiff who was contributorily negligent was denied recovery, he is now — as long as his misfeasance is not the predominant cause of his injury — entitled to damages. * * *” Viers v. Dunlap (1982), 1 Ohio St. 3d 173, 175. Clearly, no modification could be more substantive than that which imposes upon one party the obligation to compensate and grants another the right to be compensated where before neither such duty nor such entitlement existed. Moreover, it is of no moment, at least in ascertaining whether the subject statute implicates substantive or procedural rights, that parties do not consider the ultimate availability of the defense of contributory negligence in embarking upon a reckless course of behavior. It is sufficient that, in planning their financial affairs, they rely on the fact that certain occurrences, e.g., the contributory negligence of another party, will relieve them of any liability.
In holding that the General Assembly, by making R.C. 2315.19 effective June 20, 1980, left intact the court’s power to abrogate the doctrine of contributory negligence for all causes of action arising before and tried after that date, the majority grossly misconstrues and circumscribes the import of the enactment. As stated earlier, a review of R.C. 2315.19 plainly evinces that the statute is substantive in nature and is, therefore, applicable only to causes of action arising on or after its effective date. Thus, the General Assembly — neither having deemed the statute to be remedial nor having expressly made it retroactive — has, in effect, determined that only those causes occurring on or after June 20, 1980, shall be governed by the rules of comparative negligence. Thus, it is patent, by implication, that those actions arising before that date shall not be so governed. In short, this court’s *107common-law jurisdiction, at least as regards the demise and advent, respectively, of the doctrines of contributory and comparative negligence, has been preempted by the General Assembly’s enactment of R.C. 2315.19. Although contributory negligence may have had its genesis in the common law, statutory law has determined its end.
Finally, the majority in its opinion decries the “harsh” and “arbitrary” date selected for the enforcement of R.C. 2315.19 under Viers, supra. Clearly, whatever a statute’s effective date, it will frustrate those who, because of vagaries of fate and poor-timing, will be unable to avail themselves of the statute’s beneficence. What system, however, could be more harsh or inequitable than that proposed by the majority which favors two equally misfeasant parties whose accidents occurred on the same day the one whose action was tried on June 20, 1980, rather than the one whose cause was heard before that date? The court’s holding unabashedly penalizes those plaintiffs who acted expeditiously and vigorously in pursuing their claims. In contrast, the Viers standard ensures that all those whose causes arose on the same day will be afforded the same juridical treatment.
It is, then, on the basis of the foregoing analysis that I feel myself duty bound to dissent from the decisions which the majority reaches today.
W. Brown, J., concurs in the foregoing dissenting opinion.